DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 6/2/2022, are accepted and appreciated by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Mayo on 7/12/2022.

The application has been amended as follows: Claims 1, 13, 15 have been amended.

(currently amended) A system for monitoring performance of applications of an application chain, said system comprising:
at least one computer machine comprising at least one memory, a processor, a categorization module and an alert mechanism;
a non-transitory computer readable medium that stores a software or code executable by the at least one computer machine via said processor, wherein when the software or code is executed by the at least one computer machine, the at least one computer machine is configured to:
measure, by consumption probes installed on resources, levels of use of resources of one or more of the applications of the application chain;
store the levels of use of resources in the at least one memory of the at least one computer machine;
store, in the at least one memory, thresholds of performance of the levels of use;
constitute one or more categories of one or more performance problems, via said categorization module, of the one or more of the applications of the application chain as a function of the levels of use of resources and the thresholds of performance of the levels of use; and
create an alert, via said alert mechanism, of a performance problem of the one or more performance problems of the one or more of the applications in the application chain;
process and analyze said alert to set up a correction program associated with said alert;
correct the performance problem of the one or more performance problems, via said correction program, by 
modifying the application chain or 
modifying the resources of one or more of the applications of the application chain or 
modifying a hardware configuration of the at least one computer machine,
wherein the constitute the one or more categories of the one or more performance problems of the one or more of the applications of the application chain comprises 
comparing the levels of use of a resource available of said resources that is measured with a maximum threshold of performance of the thresholds of performance of the levels of use that is stored of each resource of an application available to create a hardware anomaly category when the levels of use is above the maximum threshold of performance of the levels of use of the resource available,
comparing the levels of use of the resource available of said resources that is measured with a consumption interval of the levels of use for said each resource of the application available in a memory of the at least one memory, to create an application performance degradation category when the levels of use is outside the consumption interval of the resource available,
calculating future performance degradation consumption by resource and by application, from an association of a rule of seasonality of needs for said resources of the application with the levels of use of the resource of the application available, stored in the memory of the at least one memory,
comparing a calculation result of future consumption of a resource of said resources with the maximum threshold of performance of the levels of use of said each resource of the application available, to create an application performance prevention category stored in the memory of the at least one memory when the calculation result of future consumption of the resource is above the maximum threshold of performance of the each resource of the application.
13(currently amended) A method for monitoring performances of applications of an application chain performed by at least one computer machine comprising at least one memory, the method comprising:
measuring levels of use of resources for each application of the application chain to characterize different levels of resource consumption;
measuring needs for resources of different components of an application;
establishing a minimum threshold, a maximum threshold and an intermediate threshold for each resource and for each application based on the levels of use of the resources;
categorizing performance problems of one or more resources from the levels of use of resources and the needs for resources of applications of the application chain;
comparing the levels of use with the minimum threshold, the maximum threshold and the intermediate threshold of performance from the performance problems categorized;
setting up at least one alert of performance problems based on comparing the levels of use with the minimum threshold, the maximum threshold and the intermediate threshold to correct the performance problems;
processing and analyzing said at least one alert to set up a correction program associated with said at least one alert;
correcting the performance problems, via said correction program, by 
modifying the application chain or 
modifying the resources of an application of the application chain or
modifying a hardware configuration of the at least one computer machine,
wherein the categorizing performance problems of one or more resources from the levels of use of resources and the needs for resources of applications of the application chain comprises 
comparing the levels of use of a resource available of said resources that is measured with the maximum threshold of performance of the levels of use of each resource of an application available to create a hardware anomaly category when the levels of use is above the maximum threshold of the resource available,
comparing the levels of use of the resource available of said resources that is measured with a consumption interval of the levels of use for each resource of an application available in a memory of the at least one memory, to create an application performance degradation category when the levels of use is outside the consumption interval of the resource available,
calculating future performance degradation consumption by resource and by application, from an association of a rule of seasonality of needs for resources of an application with the levels of use of the resource of the application available, stored in the memory of the at least one memory,
comparing a calculation result of future consumption of a resource with the maximum threshold of performance of the levels of use of each resource of an application available, to create an application performance prevention category stored in the memory of the at least one memory when the calculation result of future consumption of the resource is above the maximum threshold of performance of the resource of an application.


15 (currently amended) A system for monitoring performances of applications of an application chain, said system comprising:
at least one computer machine;
a non-transitory computer readable medium that stores a software or code executable by the at least one computer machine, wherein when the software or code is executed by the at least one computer machine, the at least one computer machine is configured to implement:
consumption probes installed on resources, wherein the consumption probes are configured to measure levels of use of resources of one or more of the applications of the application chain;
a measuring repository configured to store, in at least one memory of said at least one computer machine, 
the levels of use of the resources that is measured, and 
thresholds of performance of the levels of use;
a categorization module configured to categorize, as one or more categories, one or more performance problems of the one or more of the applications of the application chain as a function of the levels of use of resources that is measured and the thresholds of performance of the levels of use in the at least one memory;
an alert mechanism configured to 
create an alert of a performance problem of the one or more performance problems of the one or more of the applications in the application chain; and
a processor configured to 
process and analyze said alert to set up a correction program associated with said alert to correct said performance problem,
correct the performance problem of the one or more performance problems, via said correction program, by modifying the application chain or modifying the resources of one or more of the applications of the application chain or modifying a hardware configuration of the at least one computer machine;
wherein said alert mechanism is further configured to set up at least one other alert when said performance problem is corrected,
wherein the categorize, as one or more categories, of one or more performance problems of the one or more of the applications of the application chain comprises 
comparing the levels of use of a resource available of said resources that is measured with a maximum threshold of performance of the levels of use of each resource of an application available to create a hardware anomaly category when the levels of use is above the maximum threshold of the resource available,
comparing the levels of use of the resource available of said resources that is measured with a consumption interval of the levels of use for each resource of an application available in a memory of the at least one memory, to create an application performance degradation category when the levels of use is outside the consumption interval of the resource available,
calculating future performance degradation consumption by resource and by application, from an association of a rule of seasonality of needs for resources of an application with the levels of use of the resource of the application available, stored in the memory of the at least one memory,
comparing a calculation result of future consumption of a resource with the maximum threshold of performance of the levels of use of each resource of an application available, to create an application performance prevention category stored in the memory of the at least one memory when the calculation result of future consumption of the resource is above the maximum threshold of performance of the resource of an application.


Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	With regards to Claim 1, 13, 15, the prior art or any combination of prior art searched fails to teach the limitation of “a categorization module configured to categorize, as one or more categories, one or more performance problems of the one or more of the applications of the application chain as a function of the levels of use of resources that is measured and the thresholds of performance of the levels of use in the at least one memory;
an alert mechanism configured to 
create an alert of a performance problem of the one or more performance problems of the one or more of the applications in the application chain; and
a processor configured to 
process and analyze said alert to set up a correction program associated with said alert to correct said performance problem,
correct the performance problem of the one or more performance problems, via said correction program, by modifying the application chain or modifying the resources of one or more of the applications of the application chain or modifying a hardware configuration of the at least one computer machine;
wherein said alert mechanism is further configured to set up at least one other alert when said performance problem is corrected,
wherein the categorize, as one or more categories, of one or more performance problems of the one or more of the applications of the application chain comprises one or more of:
comparing the levels of use of a resource available of said resources that is measured with a maximum threshold of performance of the levels of use of each resource of an application available to create a hardware anomaly category when the levels of use is above the maximum threshold of the resource available,
comparing the levels of use of the resource available of said resources that is measured with a consumption interval of the levels of use for each resource of an application available in a memory of the at least one memory, to create an application performance degradation category when the levels of use is outside the consumption interval of the resource available,
calculating future performance degradation consumption by resource and by application, from an association of a rule of seasonality of needs for resources of an application with the levels of use of the resource of the application available, stored in the memory of the at least one memory,
comparing a calculation result of future consumption of a resource with the maximum threshold of performance of the levels of use of each resource of an application available, to create an application performance prevention category stored in the memory of the at least one memory when the calculation result of future consumption of the resource is above the maximum threshold of performance of the resource of an application.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 2-9,11-12 are allowed due to their dependency of Claim 1.	Claims 14are allowed due to their dependency of Claim 13.	Claims 16-20 are allowed due to their dependency of Claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863